Exhibit 10.2
EMULEX CORPORATION
Amended Description of Compensation Arrangements for Certain Executive Officers
(September 1, 2008)
          The following is a description of the compensation arrangements for
each of the Company’s named executive officers listed in the Company’s Proxy
Statement for the 2007 Annual Meeting of Stockholders of Emulex Corporation,
excepting for Mr. Michael E. Smith, who ceased to be an employee of the Company
on July 18, 2008. The compensation for these executive officers consists of base
salary and perquisites, long-term incentive compensation and annual cash bonus
compensation. Effective September 1, 2008, the following are the base salaries
(on an annual basis) of the Company’s named executive officers (as well as of
Jeffrey W. Benck, the Company’s current Executive V.P. and Chief Operating
Officer, who does not currently meet the definition of a named executive officer
due to the fact that his employment with the Company did not commence until
May 2008):

          Name and Principal Position   New Base Salary
Paul F. Folino,
Executive Chairman
  $ 603,827  
 
       
James M. McCluney
Chief Executive Officer and President
  $ 585,750  
 
       
Jeffrey W. Benck
Executive V.P. and Chief Operating Officer
  $ 412,110  
 
       
Michael J. Rockenbach
Executive V.P. and Chief Financial Officer
  $ 366,978  
 
       
Marshall D. Lee
Executive V.P. Engineering
  $ 328,520  

         Perquisites for each of the named executive officers include an out of
pocket health care expense reimbursement of up to $5,000 per year. Effective on
September 1, 2008, the Company eliminated reimbursement of tax preparation
expenses of up to $2,500 per year for each of the named executive officers. In
addition, reimbursement for the following other compensation amounts were
eliminated: (a) for Mr. Folino, an automobile allowance of $10,800 per year;
(b) for Mr. McCluney, an automobile allowance of $ 10,800 per year; (c) for
Mr. Benck, an automobile allowance of $9,600 per year; (d) for Mr. Rockenbach,
an automobile allowance of $9,600 per year; and (e) for Mr. Lee, an automobile
allowance of $9,600 per year.
          The Company does not have employment agreements with any of its
executive officers but has executed key employee retention agreements with each
of its named executive officers and certain other officers and key employees of
the Company. The Company’s agreement with

 



--------------------------------------------------------------------------------



 



Mr. Folino entitles him to receive the following payments and benefits in the
event of termination of his employment by the Company without cause or by
Mr. Folino because of a demotion (as defined in such agreement) within 2 years
after a change in control of the Company: (i) a severance payment equal to the
present value of 2 times the sum of Mr. Folino’s annual salary plus the highest
annual average of any 2 of his last 3 annual bonuses; (ii) continuation for
2 years following termination of employment of his health and life insurance,
and disability income (reduced to the extent similar benefits are received by
him from another employer); and (iii) acceleration of his right to exercise his
stock options and vesting of any restricted stock awards based on the length of
his continued employment following the grant of the option by one year upon the
change in control of the Company and full acceleration of such option exercise
right and vesting of restricted stock awards in the event of termination of his
employment without cause or because of a demotion (as defined in such agreement)
within two years after the change in control.
          Mr. McCluney’s key employee retention agreement is substantially the
same as Mr. Folino’s agreement described above. Additionally, in the event that
Mr. McCluney is terminated without cause (regardless of whether a change in
control has occurred), he will be entitled to severance in the amount of one
year’s base salary at the rate then in effect, any deferred incentive bonuses,
reimbursement of COBRA premiums, if any, for one year, and continued vesting of
his stock options for one year.
          The above descriptions are qualified in their entirety by the forms of
Key Employee Retention Agreements for Mr. Folino and Mr. McCluney which are
incorporated herein by reference to Exhibits 10.2 and 10.1, respectively, to the
Company’s Current Report on Form 8-K filed on September 6, 2006.
          The Company also has entered into similar agreements with each of the
other named executive officers (as well as Mr. Benck) which provide for benefits
similar to those described above, except that the severance payment is equal to
the present value of one times the sum of the employee’s annual salary plus the
highest annual average of any 2 of the employee’s last 3 annual bonuses; and
continuation for one year following termination of employment of the employee’s
health and life insurance, disability income and tax assistance (reduced to the
extent similar benefits are received by the employee from another employer). The
form of key employee retention agreement for each of the other named executive
officers is filed as Exhibit 10.7 to the Company’s Quarterly Report on Form 10-Q
for the quarterly period ended December 31, 2006.
          Additionally, the Company’s executive officers are entitled to
participate in health and welfare and retirement plans, perquisite, fringe
benefit and other arrangements generally available to other salaried employees.
In addition, each officer is entitled to participate in the Emulex Corporation
Retirement Savings Plan, and receives group term life insurance premiums and
health care reimbursement paid with respect to the named executive.
          The Company’s executive officers are eligible for annual
performance-based cash bonuses under the Company’s Executive Bonus Plan. A
description of the Executive Bonus Plan is contained in Item 5.02 of the
Company’s Current Report on Form 8-K of which this Exhibit 10.2

 



--------------------------------------------------------------------------------



 



is a part. Such description is qualified in its entirety by the Executive Bonus
Plan which is filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K
of which this Exhibit 10.2 is a part.
          Long term incentives are provided to the Company’s executives in
accordance with the Company’s 2005 Equity Incentive Plan which is attached as
Appendix A to the Company’s Definitive Proxy Statement for the Annual Meeting of
Stockholders held on November 15, 2007, as such plan may be amended from time to
time. In addition, the Company’s executive officers have previously received
options pursuant to option or other equity plans maintained by the Company prior
to the adoption of the 2005 Equity Incentive Plan in 2005.

 